Title: To James Madison from George Davis, 18 February 1804 (Abstract)
From: Davis, George
To: Madison, James


18 February 1804, Tunis. “Since I had the honour of addressing You, We have remained in perfect tranquillity. His Excellency & chief officers, are however extremely peevish, in consequence, of the uncommon dryness of the Season, threatening a total loss of the year’s Crop—the price of Grain has augmented so much, & the consequent distress of the People so great, as to have called for the interference of Government.
“On the 18th. ultimo, another Swedish Brigantine arrived, with canon, Powder &c &c. And on the 21st. a Danish Polacre, with the Biennial present, powder, Cordage &c.
“I learn through different channels, that our unfortunate Countrymen at Tripoly, are in very ill health, and treated with unusual Cruelty—& that many have became Renegadoes; most probably the effect of their real Sufferings—aided no doubt by the exemple and fortune of Admiral Lisle.
“There is much difficulty in purchasing Bills on Tripoly—and Capt. Bainbridge’s drafts on me, are at a loss of twentyfive pr. Cent. I beg it may not be considered, as obtruding an opinion, to observe, that our officers, and Men, must suffer, as long as they are wholly dependant on foreign Agents; from whom, we cannot expect great or faithful Services, in as much, as the peace, of their Respective Nations, is guaranteed, by our misfortune. An American Agent, under the Protection, of some Powerful Nation, is probably the most efficacious means of checking a greater extension of evil, from this unfortunate event.”
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 2). 2 pp.



   
   Renegado: renegade, apostate; here, a convert to Islam.



   
   For Peter Lisle, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 1:160 n. 3.


